Citation Nr: 1758548	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  09-25 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for service-connected depression.

2.  Entitlement to a higher initial disability rating for service-connected right shoulder impingement syndrome, prior to November 30, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1994 to May 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted the Veteran's claims for service connection for depression and right shoulder impingement, assigning disability ratings of 30 percent and 10 percent, respectively; both effective May 31, 2008.

In February 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

These matters were previously before the Board in June 2011 and were remanded for further development.

In a January 2013 rating decision, the Appeals Management Center (AMC) increased the evaluation for right shoulder impingement syndrome from 10 percent to 20 percent, effective March 4, 2010.  

In a February 2015 decision, the Board denied the Veteran's claim for a an initial evaluation in excess of 30 percent for service-connected depression, and an initial disability ratings higher than 10 percent prior to March 4, 2010 and 20 percent from March 4, 2010 to October 4, 2012 for service-connected right shoulder impingement syndrome.  The Board found that an initial evaluation in excess of 30 percent for depression was not warranted and that an increased evaluation of 30 percent for right shoulder impingement syndrome was warranted from October 5, 2012 to November 30, 2012; such increased rating was implemented by the AMC in a May 2015 rating decision.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a November 2016 Order, the Court partially vacated the February 2015 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

The Board remanded the issues for additional development in May 2017.  The case has since been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  Prior to November 3, 2008, the Veteran's major depressive disorder manifested in insomnia, breakthrough depression, and occasional irritable mood resulting in occupational and social impairment with occasional decrease in work efficiency; symptoms were not of such severity as to result in occupational and social impairment with reduced reliability and productivity.

2.  From November 3, 2008 to July 31, 2014, the Veteran's major depressive disorder manifested in symptoms, including impairment of short and long-term memory, impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work relationships, of such severity as would result in occupational and social impairment with reduced reliability and productivity.

3.  From August 1, 2014, the Veteran's major depressive disorder manifested in depressed mood, occasional irritability, and chronic sleep impairment of such severity as would result in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks; although the Veteran endorsed suicidal thoughts, such were not of such severity as to result in occupational and social impairment with reduced reliability and productivity or occupational and social impairment with deficiencies in most areas.  

4.  The Veteran is right hand dominant.

5.  The Veteran's right shoulder disability involved a non-penetrative muscle injury manifesting in symptoms of such type and severity as to qualify as a severe muscle injury for muscle Groups I-IV. 


CONCLUSIONS OF LAW

1.  Prior to November 3, 2008, the criteria for an initial disability rating in excess of 30 percent for service-connected major depressive disorder have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2017).

2.  Resolving all reasonable doubt in the Veteran's favor, from November 3, 2008 to July 31, 2014, the criteria for a 50 percent disability rating, but no higher, for service-connected major depressive disorder have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2017).

3.  From August 1, 2014, the criteria for a disability rating in excess of 30 percent for service-connected major depressive disorder have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2017).

4.  Resolving all reasonable doubt in the Veteran's favor, a combined 50 percent disability rating, but no higher, for severe non-penetrative muscle injuries of the right shoulder have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, DC 5201, 4.73, DCs 5201, 5301-04  (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  Prior to issuance of the October 2008 rating decision, the RO provided the Veteran with fully time- and content- compliant notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159 (b)(1).  Further, neither the Veteran nor his representative has asserted any notice error or specific prejudice as a result.  Hence, the Board finds that VA complied with all relevant notice requirements.  See Shinseki v. Sanders, 556 U.S. 396 (2009).

The duty to assist is also found to be met in this case.  The Veteran's service treatment records and VA and military treatment records have been obtained and associated with the claims file, including the June 2010 Army community hospital psychiatric evaluation identified in the Board's June 2011 remand.  Also pursuant to the Board's May 2017 remand instructions, the Veteran was sent a letter in June 2017 requesting that he provide VA with the information and authorizations necessary to request and obtain any relevant private treatment records pertinent to his claim.  The Veteran did not respond to such request; thus, the Board finds that there has been substantial compliance with the May 2017 remand directive.  Neither the Veteran nor his representative asserts that there are additional records to be obtained.  

The Veteran appeared and testified at a hearing held before the undersigned VLJ in February 2011.  A transcript of the hearing is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court of Appeals for Veterans Claims (the Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ conducting a Board hearing fulfill two duties to comply with the above the regulation:  (1) the duty to fully explain the issue(s) and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran was assisted at the hearing by his representative from the American Legion.  His representative and the VLJ asked questions to ascertain the existence of any outstanding potentially available evidence which could help substantiate the claims.  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

The Veteran has also been afforded VA examinations and medical opinions in connection with the claims adjudicated herein.  See 38 C.F.R. § 3.159(c).  Pursuant to the Board's June 2011 remand directives, the Veteran was provided with VA examinations in October 2011 and October 2012 to assess the current severity and manifestations of his psychiatric and right shoulder disabilities, respectively.  Pursuant to the Board's May 2017 remand instructions, the Veteran was provided with VA psychiatric and right shoulder examinations in July 2017.  The July 2017 right shoulder examination reports document the Veteran's lay statements pertaining to his symptoms, as well as the results of objective testing.  The examiner obtained a detailed description from the Veteran of the effect of his flare-ups and their precipitating factors, and also provided a retrospective medical opinion concerning the Veteran's level of disability over the pendency of the appeal period.  The July 2017 VA psychiatric examination documented the Veteran's lay statements about his daily routine and symptoms, and provided a well-supported opinion on the overall effect of the Veteran's service-connected depression.  Such examination reports are found adequate for adjudicatory purposes, and to substantially comply with the Board's remand directives.  The record further does not indicate that the Veteran's right shoulder or psychiatric symptoms have worsened since the July 2017 examinations, and the examinations are found to be sufficiently contemporaneous to allow the Board to assess the current level of these Veteran's service-connected disabilities.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims, and did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.  The Board may therefore proceed with appellate adjudication at this time.

II.  Overarching Considerations

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C. § 5107(b).  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In determining whether statements made by a Veteran are credible, the Board may consider internal consistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  Further, the United States Court of Appeals for the Federal Circuit has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

The Board has reviewed all the evidence of record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decisions, there is no requirement that the Board discuss every piece of evidence in the record.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to each claim. 

III. Increased Initial Disability Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability. 38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection is most probative of the degree of disability existing at the time that the initial rating was assigned, and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id. 

Major Depressive Disorder

The Veteran's service-connected psychiatric disability is currently rated as 30 percent disabling under Diagnostic Code 9434 (major depressive disorder) and is evaluated under the criteria of 38 C.F.R. § 4.130's General Rating Formula for Mental Disorders.

A 30 percent disability rating is contemplated for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is contemplated for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is contemplated for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is contemplated for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).   Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a Veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. 436.

The Board notes that, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and replace them with references to the recently updated DSM-5. See 79 Fed. Reg. 149, 45094  (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308  (March 19, 2015).  In the instant case, the Veteran's appeal was certified to the Board in December 2010 and, as such, the DSM-IV applies to his claim.

In this regard, the Board notes that the DSM-5 removed reference to Global Assessment of Functioning (GAF) scores.  However, as the DSM-IV governs the Veteran's claim, such scores are relevant to the evaluation of his PTSD.  
A GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the DSM-IV); see also 38 C.F.R. §§ 4.125 , 4.126, 4.130.  Per the DSM-IV, a GAF score between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or coworkers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed person avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126 (a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the disability rating to be assigned; the evaluation assigned is to be based on all the evidence that bears on occupational and social impairment. Id ; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186  (1995).

When considering the evidence of record under the applicable law and regulations cited above, the Board finds that the evidence supports the award of an increased 50 percent disability rating from November 3, 2008 to July 31, 2014, but that the weight of the evidence is against an award greater than the 30 percent currently assigned for the periods prior to November 3, 2008 and from August 1, 2014 to the present.

The Veteran was provided with a VA psychiatric examination in June 2008 at which he reported insomnia, irritability leading him to snap at his wife for virtually no reason beginning three years prior, and a general lack of interest in things.  He further stated that he enjoys staying busy, and that he was doing a little bartending and some temp jobs including painting auto bodies during his transition time.  The Veteran indicated that at the time of the examination, he was working in a parts supply store.  He reported that with his prescribed psychiatric medication, he would rate his depression as a 3 out of 10, and that he would "[g]et [his] moods once in a while now but nothing like they were before."  He further stated the following: "My meds keep me pretty mellow.  That's considering the fact that I am in a pretty high-stress period in my life right now anyway."  The Veteran noted that he was waiting for a better employment opportunity, but denied that any mental disorders were evident at work, and asserted that no signs or symptoms affected his employment functioning and that he had not lost any time from work due to his depression. 

On questioning, the Veteran stated that he was not sure that he had any memory loss, but that his wife said that his short-term memory is bad.  The Veteran then admitted to "a pretty horrible memory, particularly relating to certain duties [he] would rather not perform, for instance."  On mental evaluation, no impairment in thought processes or communication was found.  He denied hallucinations and delusions, inappropriate behavior or obsessive/ritualistic behavior, and suicidal or homicidal ideation.  Speech was normal and devoid of illogical content and affect was euthymic.  The Veteran denied experiencing panic attacks and impaired impulse control, but endorsed depression as well as mild situational anxiety.  The examiner diagnosed major depressive disorder, recurrent and more moderate than moderately severe, and primary insomnia, mild to moderate and chronic.  He assigned a GAF score of 68.

When considering the Veteran's reported symptoms and his denial at the June 2008 examination that his psychiatric symptoms affected his employment functioning, the Board finds that a disability rating in excess of the 30 percent currently assigned is not warranted prior to November 3, 2008.  The Veteran's depressed mood, mild situational anxiety, chronic sleep impairment, and mild memory loss are contemplated by the 30 percent criteria under the General Rating Formula for Mental Disorders.  The Veteran's reports regarding his psychiatric symptoms and their lack of impact on his occupational functioning at that time do not support a finding that a higher evaluation is warranted prior to November 3, 2008, as the symptoms reported are not of such severity as to cause occupational and social impairment with reduced reliability and productivity.

When resolving all reasonable doubt in the Veteran's favor, however, the Board finds that the evidence supports an award of 50 percent for the Veteran's major depressive disorder from November 3, 2008 to July 31, 2014.

On November 3, 2008, the Veteran attended a VA "vesting" examination, where he first described his psychiatric symptoms as causing "issues at work," and reported that he was warned about his irritability and anger.

The Veteran attended a VA psychiatric examination in February 2010, at which he described overall and continuous feelings of sadness, somewhat alleviated by medication.  He described his depression as about the same, but stated that his "former sadness ha[d] been replaced by anger."  He reported that the week prior, he yelled at his wife, and had never really fought with her at all before this.  The Veteran said that his temper seemed to be increasing, and that little things set him off.  His temper and irritability were reported as happening at work too, with the Veteran stating that 7 months prior, he was reprimanded at his job for threatening to "beat the hell out of a guy" who was ignoring him on the cell phone.  The Veteran reported that he was still having problems with his sleep, and that he thought his anger outbursts and migraines could be related to his lack of sleep, and reported that he lost about 5 days of work over the past 4 months due to migraines and depression.  He stated that he had a decent job and that his "relationship with [his] wife is actually great."  On mental status evaluation, the Veteran was found not to have impairment of thought processes or communication, delusions or hallucinations, suicidal or homicidal ideation, inappropriate behavior, or obsessive/ritualistic behavior.  The Veteran reported experiencing significant short-term memory loss, and having trouble concentrating on things and seeming to "lose continuity."  The examiner assigned a GAF of 65 for the diagnosed major depressive disorder, found to be moderate to moderately severe.

At a June 2010 Moncrief Army community hospital evaluation, the Veteran described recurrent depressed and irritable mood, decreased interest, decreased energy and concentration, and poor sleep, worsening in the last four months.  He reported maintaining employment as a full-time mechanic and attending college classes part-time, but with trouble relating to supervisors and coworkers because of decreased concentration and limited ability to relate to others.  

A September 2010 VA primary care annual report noted that the Veteran worked as an aircraft mechanic and was working on a degree in safety, and further noted that he was "enjoying life some" and had goals.

The Veteran and his spouse presented testimony at a Board hearing in February 2011.  The Veteran testified that his psychiatric symptoms had worsened, and that he had a really tough time remembering things short-term, had some long-term memory loss, and a little more anger towards workers, stating that he had some homicidal thoughts at work because of depression.  He had not lost any days from work due to depression, and denied contemplations of suicide.  The Veteran's wife testified that the Veteran is very disorganized, with it being hard for him to focus, and that she has to remind him of things several times.  She further reported that the Veteran is very irritable and snaps at her a lot, and is not as interested in things as he used to be.  Of his short-term memory impairment, she gave examples of the Veteran leaving a pan on the hot stove and walking away and leaving things unlocked.  

At a primary care annual evaluation in March 2011, the Veteran reported that he ran out of his medication and that his mood was down.  At that time, he was working full-time and taking three classes, with seven to go.  His energy and mood were low and he reported not enjoying life.

The Veteran was provided with another VA psychiatric examination in October 2011.  The report reflects the opinion of the examiner that the Veteran's service-connected depression caused occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The Veteran reported symptoms of continued irritability and anger, low mood, difficulty concentrating and making decisions, poor sleep with difficulty falling asleep, and general anhedonia.  He reported that he felt like he quit his last job due to irritability and depression, and stated that he continued to have difficulty with his marriage, with him and his wife bickering quite a bit although loving one another.  When giving his social history earlier in the examination, he stated that he had a good relationship with his wife.  The Veteran stated that at the time of the examination, he was working as a jet mechanic and enjoys his work, and was further attending aeronautic school working towards his bachelor's degree.  He also reported enjoying airbrushing and working on cars, but noted that he had been working a lot recently.

Upon mental status evaluation at the October 2011 examination, the Veteran was noted to be fully alert and oriented, with speech of normal rate and volume.  He was casually and appropriately dressed.  His mood appeared euthymic and his affect was full and congruent.  He was occasionally joking during the interview and interacted appropriately.  He denied homicidal ideation and hallucinations.  He endorsed vague suicidal ideation about once a week without a plan.  The Veteran was logical and goal oriented, with good insight and judgment.

Based on the interview and a review of records, the examiner opined that the Veteran's depression had not significantly worsened since the last examination.  He noted that the Veteran maintained relatively stable employment and a marriage that, while at times difficult, remained intact and supportive.  The chief issues noted were irritability and difficulty sleeping, and the examiner found that the Veteran continued to struggle with mild to moderate depression, which was not more disabling that it had been historically.

A July 2012 VA treatment record noted that the Veteran described his mood as "ok".  A July 2013 VA primary care note indicated that the Veteran was not sleeping well because of arm pain and his mood was a "little depressed;" the physician found that the Veteran had depressed mood and overall mild depression.

An August 1, 2014 VA primary care note documented the Veteran's report that he had changed jobs, his energy was good, and that he was "enjoying life" and had tapered off of his psychiatric medication.  The Veteran did not identify any present psychiatric complaints, and reported that he continued experiencing some early AM awakenings from back and shoulder pain.  The physician noted that the Veteran displayed an appropriate affect and he assessed the Veteran with "depression, in remission."

In considering all of the evidence concerning the Veteran's major depressive disorder between November 3, 2008 and August 1, 2014, the Board finds the evidence to be at least evenly balanced as to whether the psychiatric symptoms and their functional effect are of such severity and type as to meet the criteria for a 50 percent disability rating.

In particular, the Board finds that the symptoms reported by the Veteran and his spouse concerning the Veteran's short-term memory being impaired to the point that he forgets to complete tasks and did not complete his work as thoroughly as his supervisors had contemplated, and heightened irritability/"moods" resulting in difficulty in establishing and maintaining effective work and social relationships to be of sufficient severity as would result in occupational and social impairment with reduced reliability and productivity.  Additionally, the Veteran's report of suicidal ideation has been considered and weighed in determining that the severity of the Veteran's overall psychiatric picture more-closely corresponds with a 50 rather than 30 percent evaluation. 

The overall disability picture during this period, however, is not found to equally or more closely approach the criteria for a higher 70 percent disability rating.  Such a rating contemplates occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms similar in severity to those listed in the rating schedule, including but not limited to suicidal ideation, near continuous depression or panic affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), difficulty adapting to stressful circumstances (such as work or a worklike setting), and an inability to establish and maintain effective relationships.  As noted above, the 50 percent criteria contemplate impairment of short- and long-term memory (including forgetting to complete tasks), impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran's symptoms of low mood/anhedonia, short term memory loss, and heightened irritability leading to conflicts at work and home are found to more closely correspond with the disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships, with the Veteran's chronic sleep impairment expressly contemplated under the 30 percent criteria.

The Board acknowledges that the Veteran has described some symptoms similar in type to those listed under the 70 percent criteria, but finds that these are not comparable in severity or in their resulting impairment contemplated by such a rating.  At the October 2011 VA examination, he endorsed vague suicidal ideation about once a week without a plan.  He also denied homicidal ideation throughout the appeal period, other than at the February 2011 Board hearing where he described anger and irritability towards people at work, with "homicidal thoughts at work because of depression."  From such description, this appears to have been a reflection of the Veteran's low mood with anger and irritability, rather than reflecting any intent or threat of hurting others.  The Veteran has consistently reported depression, but never to an extent that it affected his ability to function independently, appropriately, or effectively.  Additionally, while the Veteran described an incident where he was being ignored at work and responding by threatening to "beat the hell" out of the person ignoring him, such reflects impaired impulse control, but not at a level described under the rating criteria as comparable to unprovoked irritability with periods of violence.  

While finding that the severity and manifestations of the Veteran's psychiatric symptoms from November 3, 2008 to July 31, 2014 more closely resemble the severity of those examples provided under the criteria for a 50 percent evaluation rather than those described under the 70 percent criteria, the Board also finds that the Veteran's overall resulting level of impairment due to such symptoms is closer to that contemplated by a 50 percent evaluation, occupational and social impairment with reduced reliability and productivity, rather than that for a 70 percent evaluation, occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Although the evidence clearly demonstrates deficiencies in the area of mood, and perhaps an instance of a deficiency in judgment when the Veteran made a verbal threat at work, the Veteran's symptoms are not found to result in occupational and social impairment with deficiencies in most areas.  

While the Veteran reported being warned about his irritability at work, the evidence demonstrates that the Veteran has maintained full time employment and denied missing any significant time during this period due to his psychiatric disability, and further denied disciplinary problems at work or being terminated from a job.  The functional impact is not found to rise to a level which would accurately be described as "deficiency" in the area of work.  The Veteran has also reported taking college classes on a part time basis, and has not described any negative impact, let alone deficiency, in the area of school.    Additionally, which the Veteran has reported that his increased irritability has led him to snap at and bicker with his wife, he has remained married to the same woman since before and throughout the appeal period, at the October 2011 VA examination, he stated that his relationship with his wife was "good" and that they love each other.  His reports of increased bickering and snapping at his wife have not been reported as imperilling the continuation of the relationship, and is not found to lead to a "deficiency" in family relations.  Finally, throughout the appeal period, no physician or VA examiner has found the Veteran to have impairment or deficiencies in his thought processes.  Therefore, although the Veteran has endorsed a symptom specifically listed under the 70 percent criteria, without the corresponding severity in occupational and social impairment, the Veteran's overall level of impairment is not found to rise to the level contemplated under that rating level; he was able to maintain a good relationship with his wife, and maintained full-time employment while attending school part time, and overall did not suffer from deficiencies in most areas as due to his service-connected depression.    

From August 1, 2014, the evidence of record is found to weigh against entitlement to a disability rating in excess of the 30 percent evaluation currently assigned for major depressive disorder.  

As described above, the August 2014 VA primary care note indicated that the Veteran's depression was in remission, following reports by the Veteran that his energy was good, that he was "enjoying life," and that he had tapered off his psychiatric medication.  A February 2016 VA primary care note also documented the Veteran's report that his energy was good and that he was then working as a teacher and was doing less manual labor, which helped with his mood.  He also denied depression, remained married, and noted enjoying making moonshine with his brother.  In a January 2017 VA primary care followup note, the Veteran was noted to still be teaching and to have started a moonshine business.  He further reported having good energy, sleeping well, enjoying life and his new business with his brother, and continuing his marriage of 25 years.  

The Veteran was provided with a final July 2017 VA psychiatric examination at which the examiner found that the Veteran's major depressive disorder, recurrent, was in full remission, and that a mental condition had been formally diagnosed but that the symptoms were not severe enough to interfere with occupational and social functioning or to require continuous medications.  The Veteran reported continuing to teach and that he was planning on opening a distillery business with his brother, which is causing increased stress.  The Veteran reported that he decided to wean himself off of his psychiatric medication approximately three years prior because he needed better mental clarity and attention to detail.  He described his mood as great and stated that he had not engaged in mental health treatment for many years.  The Veteran noted waking from sleep because of pain or because he drank too much water.  Of his depression, he stated that it hovers, but he tries to keep busy to avoid it.  He stated that he and his wife had gone through some up and downs, and when it is particularly bad he feels like "if [he] could make it look like an accident," assumedly referring to suicidal ideation.  He stated that the last time it was bad was around Christmas 2016.  The Veteran reported loving to cook, but sometimes just doing it for everybody else, and just not having the excitement for it.  He also stated that he lost interest in his hobbies.  Of his irritability, he stated that he will snap at his wife or students sometimes, but that he had no problems at work or legally.  He again reported forgetting things a lot short-term, and needing to write them down.  The examiner checked boxes indicating psychiatric symptoms including chronic sleep impairment, and disturbances of motivation and mood.  The Veteran was observed to be open and forthright, with good eye contact and no psychomotor agitation or slowing.  His speech was of regular rate, tone, and rhythm, and his thought process was linear, logical, and goal directed.  The Veteran reported passive suicidal ideation, but he also did not feel that mental health treatment or psychotropic medications were necessary for his symptoms.

The findings of the Veteran's treatment providers that his depression was largely in remission since August 2014 is found to represent highly persuasive evidence weighing against entitlement to a disability rating in excess of the 30 percent currently assigned for the Veteran's service-connected major depressive disorder.  While the Veteran described loss of interest in hobbies, depression hovering, thoughts concerning suicide without intent, impaired short-term memory requiring him to write things down, and irritability sometimes causing him to snap at his wife or students, such are not found to be of such severity as to result in occupational and social impairment with reduced reliability and productivity.  The Board again notes that "suicidal ideation" is among the symptoms listed under the criteria for a 70 percent evaluation, however, the presence of such a symptom, without it resulting or being of such severity as to lead to the contemplated level of impairment of the Veteran's occupational and social functioning is an insufficient basis for a higher rating.  There is no indication that his irritability outbursts are of such frequency or severity as would result in reduced reliability and productivity or to cause the Veteran difficulty in establishing and maintaining effective work and social relationships.  In this case, although particular symptoms listed under the criteria for higher rating levels are present, the overall disability picture and functional impairment resulting from such symptoms is found to more closely approximate the level of impairment contemplated by the 30 percent criteria.

As a final point, the Board notes that the Veteran is competent to report his own symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Here, the Board finds his description of his psychiatric symptoms to be credible.  However, even taking his contentions at face value, the picture painted is still not one of such functional impairment as would result in entitlement to disability ratings higher than those found warranted by the Board herein.  Competent evidence concerning the nature and extent of the Veteran's psychiatric disorder has been provided by the medical personnel who have examined him during the current appeal period and who have rendered pertinent opinions in conjunction with the evaluations.

In sum, the preponderance of the evidence weighs against the assignment of a disability rating for the Veteran's service-connected major depressive disorder in excess of the 30 percent currently assigned prior to November 3, 2008 and from April 1, 2014 to the present; the evidence has at least reached the point of equipoise so as to allow the Board to resolve all reasonable doubt in the Veteran's favor and award an increased 50 percent evaluation from November 3, 2008 to March 31, 2014.


Right Shoulder Disability

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  

Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Prior to November 30, 2012, the Veteran's service-connected right shoulder disability has been rated as right shoulder impingement syndrome under DC 5201, for limited motion of the arm, and as torn or ruptured biceps tendon and torn rotator cuff residual injuries of muscle groups I-IV under DCs 5301-5304.

The evidence demonstrates that the Veteran is right handed, and therefore, the right shoulder joint is a "major" rather than "minor" joint for purposes of 38 C.F.R. § 4.71(a).  Under DC 5201, for the major side, motion of the arm limited to shoulder level warrants a 20 percent evaluation, motion of the arm limited to midway between the side and shoulder level warrants a 30 percent evaluation; and motion of the arm limited to 25 degrees from the side warrants a 40 percent evaluation.

Muscle injuries are evaluated pursuant to criteria at 38 C.F.R. §§ 4.55, 4.56, and 4.73.  For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions. 38 C.F.R. § 4.55(b) (2017).  The specific bodily functions of each group are listed at 38 C.F.R. § 4.73 (2017).  A through-and-through injury with muscle damage is to be evaluated as no less than a moderate injury for each group of muscles damaged.

A moderate muscle disability contemplates: a through-and-through or deep penetrating wound of short track from a single bullet, small shell, or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection; a service treatment record or other evidence of in-service treatment for the wound; or, a record of consistent complaints of one or more of the cardinal signs and symptoms of a muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objectively, a moderate muscle disability consists of: entrance and (if present) exit scars that are small or linear, indicating a short track of missile through muscle tissue; some loss of deep fascia or muscle substance impairment of muscle tonus and loss of power; or, lowered threshold of fatigue when compared to the sound side. 38 C.F.R. § 4.56 (d)(2).

A moderately severe muscle disability contemplates: a through-and-through or deep penetrating wound by a small high-velocity missile, or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring; a service treatment record or other evidence showing hospitalization for a prolonged period for the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability; or, if present, evidence of inability to keep up with work requirements.  Objectively, a moderately severe muscle disability consists of: entrance and (if present) exit scars indicating track of missile through one or more Muscle Groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscle compared with the sound side; or, tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment. 38 C.F.R. § 4.56 (d)(3). 

A severe muscle disability contemplates: a through-and-through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding, and scarring; a service treatment record or other evidence showing hospitalization for a prolonged period for treatment of the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries; or, if present, evidence of inability to keep up with work requirements.  Objectively, a severe muscle disability consists of: ragged, depressed, and adherent scars indicating wide damage to Muscle Groups in the missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area; muscles swell and harden abnormally in contraction; or, tests of strength, endurance, or coordinated movements indicate severe impairment of function when compared with the uninjured side.   38 C.F.R. § 4.56 (d)(4). 

If present, the following are also signs of a severe muscle disability: (a) x-ray evidence of minute, multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (b) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (c) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (d) visible or measurable atrophy; (e) adaptive contraction of an opposing group of muscles; (f) atrophy of Muscle Groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and, (g) induration or atrophy of an entire muscle following simple piercing by a projectile.  Id.  

For VA rating purposes, the cardinal signs and symptoms of a muscle disability are loss of power, weakness, lower threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement. 38 C.F.R. § 4.56(c). 

A muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions. 38 C.F.R. § 4.55(a). 

When rating muscle injuries in the same anatomical region, VA regulations provide that the combined evaluation of muscle groups acting upon a single unankylosed joint must be lower than the evaluation for unfavorable ankylosis of that joint, except in the case of Muscle Groups I and II acting upon the shoulder. 38 C.F.R. 
 § 4.55(d).  For compensable muscle group injuries that are in the same anatomical region but do not act on the same joint, the evaluation for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups. 38 C.F.R. § 4.55(e).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2017).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Muscle injuries of the shoulder girdle and arm are rated under Codes 5301 through 5309 of the Schedule.  DC 5301 (for injuries to muscle group I, which includes the trapezius, levator scapulae, and serratus magnus) provides a 0 percent rating for "slight" muscle disability of either shoulder.  A 10 percent rating is warranted for "moderate" muscle disability of either shoulder.  A 30 percent rating is assigned for moderately severe muscle disability on the dominant side.  A 40 percent is assigned for "severe" muscle disability on the dominant side. 38 C.F.R. § 4.73. 

DC 5302 (for injuries to muscle group II, which includes the pectoralis major II (costosternal), latissimus dorsi and teres major, dorsi, pectoralis minor, and rhomboid) provides a 0 percent rating for "slight" muscle disability of either shoulder.  A 20 percent rating is warranted for "moderate" muscle disability of either shoulder.  A 30 percent rating is warranted for "moderately severe" disability on the dominant side.  A 40 percent rating is warranted for "severe" muscle disability on the dominant side. 38 C.F.R. § 4.73 .

DC 5303 (for injury to muscle group III, which includes the pectoralis major I and the deltoid muscle) provides a 0 percent rating for "slight" muscle disability of either shoulder.  A 20 percent rating is warranted for "moderate" muscle disability of either shoulder. A 30 percent rating is assigned for "moderately severe" disability on the dominant side. A 40 percent rating is assigned for "severe" disability on the dominant side. 38 C.F.R. § 4.73.

DC 5304 (for injury to muscle group IV, which includes the supraspinatus, infraspinatus, teres minor, subscapularis, and coracobrachialis) provides a 0 percent rating for "slight" disability of either shoulder. A 10 percent rating is warranted for "moderate" muscle disability of either shoulder.  A 20 percent rating is warranted for "moderately severe" muscle disability of either shoulder.  A 30 percent rating is warranted for "severe" disability on the dominant side. 38 C.F.R. § 4.73 , Code 5304.

Prior to November 30, 2012, the Veteran is in receipt of noncompensable disability ratings under DCs 5301-5304 for his muscle injuries, and is in receipt of disability ratings under DC 5201 for limited motion of the arm of 10 percent from May 31, 2008, to March 3, 2010, 20 percent from March 4, 2010 to October 4, 2012, and 30 percent from October 5, 2012 to November 29, 2012.

The Veteran's service treatment records confirm that the Veteran suffered from torn or ruptured biceps tendon and torn rotator cuff since 2006; a non-penetrating muscle injury.  On active duty, while the Veteran was doing pull-ups and was in full extension down, he felt a pop in his right shoulder which made it difficult for him to use his arm worsening over the course of one year until he was unable to lift the arm at all.  He underwent an exploratory surgical procedure in August 2006 and was found to have a torn rotator cuff.  He had physical therapy and developed a build-up of scar tissue and underwent a second surgery to move his biceps tendon over the top of the shoulder reconstruction in May 2007.  The Veteran then had a third surgery in June 2007 which found that the biceps tendon had been ripped even further down the arm.  The Veteran thus had three surgeries over the course of 1.5 years, with physical therapy following each surgery.  It was determined after his third surgery that he could no longer do a single pull-up, and he was medically discharged.  The Veteran filed his claim for service connection of the right shoulder disability within one year of his separation from service.

When considering the evidence of record under the laws and regulations cited above, and when resolving all reasonable doubt in the Veteran's favor, the Board finds that a higher 50 percent evaluation may be assigned for the right shoulder disability on the basis of severe muscle injuries of DCs 5301-5304 for the span of the appeal period.

As early as November 2008, the Veteran's right shoulder disability resulted in pain and painful movement, with a VA treatment provider noting mild biceps deformity from a tendon rupture.  While no atrophy was noted at a later March 2010 VA examination of the right upper extremity, it was noted that the Veteran's right shoulder strength was slightly less than the left, and that he experienced problems with his activities of daily living and with work in that he was unable to reach with his right arm extended or lift over his head, and was limited in his ability to use hand tools.  He described flares occurring three or four times per week, each with a duration of one to two hours, during which he had minimal use of the arm and had to stop whatever task he was doing.

The Veteran underwent evaluation at the Moncrief Army Community Hospital in June 2010, at which it was noted that he had chronic right shoulder pain due to residuals of biceps rupture and rotator cuff tendonitis and humeral bone cyst.  On range of motion testing, the examiner noted that the Veteran demonstrated significant guarding.  Strength for the right shoulder was found to be significantly less than for the left shoulder, with weakness noted on flexion and abduction.  Mild atrophy of the supraspinatus muscle was noted on a June 2011 VA MRI report.  

At the November 30, 2012 VA examination focusing on the right shoulder muscles, the examiner diagnosed torn or ruptured biceps tendon and torn rotator cuff, nonpenetrating muscle injuries of muscle groups I through IV.  It was noted that the injuries affected the muscle substance and function, with some impairment of muscle tonus, some loss of muscle substance, visible or measurable atrophy, and tests of endurance or coordinated movements compared with the uninjured side indicating severe impairment of function.  Cardinal signs of consistent loss of power, consistent weakness, and consistent lowered threshold of fatigue were also noted.

While the demonstrated limitations of motion and description of symptoms fluctuate somewhat between the various VA examinations and treatment records throughout the appeal period, they consistently document residuals of a severe nonpenetrative muscle injury of the right shoulder manifesting in pain, weakness, and flare-ups of pain significantly limiting use of the right arm when reaching overhead or extending the arm while at shoulder level, with the right side fatiguing significantly more quickly than the left.  Given the additional notations of visible muscle atrophy and deformity, severe muscle injuries were demonstrated prior to the November 30, 2012 effective date presently in effect (the date of the VA muscle examination for the right shoulder).  While it is true that the earlier VA examinations did not specifically comment upon whether the Veteran displayed consistent cardinal signs and symptoms of muscle disability, the Board notes that full evaluation of the muscles (through use of the appropriate Disability Benefits Questionnaire) was not performed, and finds that the notations of the Veteran's lay statements concerning functional limitations in general and during flare-ups (following use) provide a sufficient basis for an earlier award. 

When resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence demonstrates that the Veteran's severe injuries of muscle groups I-IV existed from the beginning of the relevant appeal period. 

The Board has considered whether an additional disability rating could be assigned on the basis of limited motion, but finds that such would constitute impermissible pyramiding, as the muscle rating contemplates loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  In this instance, atrophy of the muscle described under the criteria for severe muscle injury results from weakness and significantly limited use of the arm, so the addition of a separate evaluation from limitation of motion would be compensating the same functional loss.  

The Board recognizes that the medical evidence of record, including July 2008, August 2009 and June 2010 X-rays demonstrate postoperative changes of the proximal humerus, with the July 2008 report noting "surgical defect in the humeral head and proximal shaft of the humerus" as well as "rounded cortical defect identified in the humeral head and proximal shaft of the humerus."  The Board has considered whether a separate rating under DC 5202 is appropriate, but finds the July 2017 VA examiner's conclusion that the Veteran did not suffer from malunion of the humerus with moderate or marked deformity to be persuasive.  Further, as the Veteran will already be in receipt of a rating under DC 5303 for Muscle Group IV, dealing with functions including holding the head of the humerus in socket, a separate award under 5202 would result in compensation for the same functional loss under two different diagnostic codes, which would constitute impermissible pyramiding.

VA's Adjudication Procedure Manual provides additional guidance with respect to rating muscle injuries, to include the applicability of combined ratings for muscle injuries under 38 C.F.R. § 4.55.  See M21-1, Part III, Subpart iv, 4.A.11,g.  Under those guidelines, if more than one muscle group is injured or affected or if the injured muscle group acts on a joint, it is necessary to determine whether the affected muscle groups are in the same or different anatomic regions, and whether the muscle groups are acting on a single joint or multiple joints.  Id. Guidance under M21-1, Part III, Subpart iv,4.A.11,g provides that if the muscle injuries are in the same anatomical region, act on a single joint, and involve Muscle Groups I and II, separate disability evaluations are to be assigned for each muscle group; however, the combined evaluation cannot exceed the evaluation for unfavorable ankylosis of the shoulder.  Therefore, although the right shoulder injuries of muscle groups I-IV are found to be severe, the combined rating for these disabilities can be no greater than 50 percent, the evaluation contemplated for unfavorable ankylosis of the scapulohumeral articulation under DC 5200.

In finding that a combined disability rating greater than 50 percent for Group I-IV muscle injuries is not warranted, consideration has been given as to the appropriateness of staged ratings; however, at no time during the relevant appeal period does the evidence support such an award.  See Fenderson, 12 Vet. App. at 126.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the award of a higher evaluation, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   

Final Considerations

The Board has further considered whether a claim for a total disability rating based on individual unemployability has been raised by the Veteran or by the record, as per the holding in Rice v. Shinseki.  See 22 Vet. App. 447 (2009).  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his service-connected depression and/or right shoulder disability, either alone or in combination with other service-connected disabilities, renders him unable to obtain or maintain substantially gainful employment.  Rather, although the evidence shows that the Veteran has changed jobs due to his physical limitations, it also shows that he continues to work full time, and there has been no indication or assertion that such employment is marginal in nature.  See 38 C.F.R. § 4.16(a).  Accordingly, the Board concludes that a claim for a TDIU has not been raised in connection with the Veteran's claim of entitlement to higher initial disability ratings for service-connected major depressive disorder and right shoulder disability. 















	(CONTINUED ON NEXT PAGE)


ORDER

An initial disability rating in excess of 30 percent for service-connected major depressive disorder, for the periods prior to November 3, 2008 and from April 1, 2014 to present, is denied.

From November 3, 2008 to March 31, 2014, an initial disability rating for service-connected major depressive disorder of 50 percent, but no higher, is granted. 

An increased initial combined disability rating of 50 percent for torn or ruptured biceps tendon and torn rotator cuff residual injuries of muscle groups I-IV is granted, subject to the statutes and regulations applicable to the payment of VA monetary benefits.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


